PER CURIAM
Petitioner seeks judicial review of an order of the Board of Parole and Post-Prison Supervision that rescinded his parole release date. He contends that the Board violated applicable law by failing to hold a hearing before issuing the order. He asks us to reverse the order and to remand with specific instructions that the Board release petitioner.
We agree with petitioner that the Board violated an applicable rule by failing to hold a hearing prior to issuing its order. We decline, however, to grant petitioner the relief that he seeks. The only relief to which petitioner is entitled is a hearing to determine if he should be released, and the Board held such a hearing after the order on review. Because petitioner has been accorded a full hearing, no further relief remains to be granted. See, e.g., Floyd v. Motor Vehicles Div., 27 Or App 41, 44-45, 554 P2d 1024, rev den 276 Or 873 (1976).
Affirmed.